HoldeN, J.,
delivered the opinion of the court.
M. J. Aycock, a single man, died intestate, owning the land in controversy in this suit. The deceased left his father, J. W. Aycock, appellee, and his half brothers and sisters, appellants, surviving him. The case involves the question of descent of the land as between, the father, the appellee, J. W. Aycock, and the appellants, the half brothers and sisters of the deceased.
The inquiry for our determination is whether the father shall take the land to the exclusion of the brothers and sisters of the half blood or inherit equally with them. The following statutes are to be considered in passing -upon the proposition presented.
“1649 (1543)' Descent of Land. — When any person shall lie seized of any estate of inheritance in lands, tenements, and hereditaments not devised, the same shall descend to his or her children, and their descendants, in equal parts, the descendants of the deceased child or grandchild to take the share of the deceased parent in equal parts among them. And when there shall not be a child or children of the intestate nor descendants of such children, then to the brothers and sisters and father and mother of the intestate and the descendants of such brothers and sisters in equal parts, the descendants of of a sister or brother of the intestate to have in equal parts among them their deceased parent’s share. And if there shall not be a child or children of the intestate, or descendants of such children, or brothers or sisters, or descendants of them, or father or mother, then such *647estate shall descend, in eqnal parts, to the next of kin of the intestate in equal degree, computing by the rules of the civil law. And there shall not be any representation among collaterals, except among the descendants of the brothers and'sisters of the intestate.
“1650 (1544) Half Bloods. — There shall not be, in any case, a distinction between the kindred of the whole and half blood, except that the kindred of the whole blood, in equal degree, shall be preferred to the kindred of the half blood in the same degree.”
We have been unable to find any authority decisive of the question before us, and we are left, therefore, to depend entirely upon the construction of our statutes in determining the law involved. It is certain that under the above section 1649, Code of 1906 (section 1381, Hemingway’s Code), where intestate leaves no wife or child or descendant of any child, his estate goes to his brothers and sisters of the whole blood and to his father and mother, in equal parts. In other words, in such case the father inherits equally with the whole-blood brothers and sisters of the deceased; and, this being true, we think the father, by statute, is put in the same inheritable class with the brothers and sisters of the whole blood, and as such takes to the exclusion of the brothers and sisters of the half blood. There being no whole-blood brothers or sisters or descendants of them, nor wife or children or descendants of children, or mother, in this case the father takes exclusively over all other kindred.
It is unnecessary to discuss the different degrees of kinship as computed by the canon and civil law with reference to their application here, because when the statute capacitated the father to inherit from his deceased son, in the same class with the brothers and sisters of the whole blood of the deceased, the father is preferred to the exclusion of the half bloods the same as if he were in fact one of the brothers or sisters of the whole blood.
*648The father here is the preferred heir over the half-blood kindred of the deceased, and as such takes the land in controversy. The judgment of the lower court is affirmed.

Affirmed.